
	

113 HR 1863 IH: To require the Secretary of State to submit a report on water sharing with Mexico.
U.S. House of Representatives
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1863
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2013
			Mr. Vela (for himself
			 and Mr. O’Rourke) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To require the Secretary of State to submit a report on
		  water sharing with Mexico.
	
	
		1.Report on water
			 sharingNot later than 120
			 days after the date of the enactment of this Act and annually thereafter, the
			 Secretary of State shall submit to Congress a report on—
			(1)efforts by Mexico to meet its treaty
			 deliveries of water to the Rio Grande in accordance with the Treaty between the
			 United States and Mexico Respecting Utilization of waters of the Colorado and
			 Tijuana Rivers and of the Rio Grande (done at Washington, February 3, 1944);
			 and
			(2)the benefits to the United States of the
			 Interim International Cooperative Measures in the Colorado River Basin through
			 2017 and Extension of Minute 318 Cooperative Measures to Address the Continued
			 Effects of the April 2010 Earthquake in the Mexicali Valley, Baja, California
			 (done at Coronado, California, November 20, 2012; commonly referred to as
			 Minute No. 319).
			
